PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,834,823
Issue Date: 05 Dec 2017
Application No. 14/412,667
Filing or 371(c) Date: 2 Jan 2015
For: PRIMERS, ASSAYS AND METHODS FOR DETECTING AN E. COLI SUBTYPE

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on “PETITION UNDER 37 CFR §1.182” filed September 17, 2021, which is being treated as a petition under 37 CFR 1.181 requesting the Office re-mail the original Letters Patent.

The petition under 37 CFR 1.181 is GRANTED.

On petition, patentee asserts that patentee did not received the original Letters Patent at the correspondence address of record. Patentee asserts the envelope containing the original Letters Patent was returned to the USPTO on January 11, 2018, even though the mailing address on the envelope was correct. Patentee requests that the USPTO resend the original Letters Patent.

The Office concurs that the original Letters Patent were inexplicably returned to the USPTO. Accordingly, the Office re-mailed the returned patent to patentee at the address of record on May 28, 2021.

No petition fee is required. Patentee may request a refund of the $210 petition fee paid on February 17, 2021. When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Patentee may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. Inquiries regarding the remailing of the retuned patent may be directed to Kimberly House, Office of Data Management at (571) 272-4200.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET